DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered, wherein claim 1 was amended.   Claims 1-10, 14-15, and 17-19 are pending.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 14 recites “wherein said motorized fan is fluidically connected to via a tube member,” emphasis added, however, claim 1 requires that the fan is directly connected on or over the floor nozzle.  A connection via an intermediate member (claim 14) would no longer define a direct connection (claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Svoboda, et al. (US 2005/0193517, hereinafter “Svoboda”).  

Regarding claim 1, Svoboda discloses a vacuum cleaner (Figs 1-2, Fig 1 provided below) comprising:
a dust collector 10 mounted on rollers 16, Figs 1-2, [0033-38], 
a suction hose 14 downstream of 64, Fig 1, [0049], 
a suction tube 64, Fig 1, [0051-52],  
a floor nozzle 6 Fig 1, [0029],
wherein said floor nozzle is fluidically connected to said dust collector via said suction tube and said suction hose (Fig 1), and 

wherein, in a direction of the air stream, the floor nozzle 6 is arranged upstream of the suction tube (Fig 1, below), the suction tube 64 is arranged upstream of the suction hose 14, and the suction hose 14 is arranged upstream of the dust collector 10 (See Fig 1, below), and
wherein the single motorized fan 4 is connected directly on and/or over the floor nozzle 6 (Fig 1, below).   Also, the recitation of “a floor vacuum cleaner” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, 88 USPQ 478.  The device of Svoboda would be capable of vacuuming a floor.                                 

    PNG
    media_image1.png
    451
    829
    media_image1.png
    Greyscale


  Regarding claim 3, Svoboda discloses the limitations of claim 1, as described above, and further discloses a base plate (bottom portion of 6) with a base surface (outer lower surface) which during operation of said floor vacuum cleaner is capable of facing a surface to be suctioned, where said base plate has at least one air flow channel parallel to said base surface (central channel) and with an opening (at lowermost end of 6) provided laterally in said base plate (spans laterally across end of base plate).

Regarding claims 6 and 8, Svoboda discloses the limitations of claim 1, as described above, and further discloses wherein said floor nozzle is configured and/or said motorized fan is arranged such that no contact between a fan wheel of 4 and a test probe according to IEC/EN 60335: 2012-10 is possible through said floor nozzle (a test probe inserted in the opening at lower end of 6 would not touch the adjacent fan wheel in 4, Fig 1), and that the vacuum cleaner comprises a filter bag 12 (Fig 1, [0041-44]).

Regarding claims 14-15 and 17, Svoboda discloses the limitations of claim 1, as described above, and further discloses wherein the motorized fan is fluidically connected to said floor nozzle via a tube member (uppermost end of 6 defines tube member, as best understood by Examiner, Fig 1), that the motorized fan 4 comprises a radial fan (rotating fan defines radial fan, [0029]), and the floor nozzle 6 comprises no rotating brush (Fig 1, [0029-30]).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Svoboda, as applied to claim 1, and further in view of Kaffenberger, et al. (US 2008/0222837, hereinafter “Kaffenberger”), of record, and as evidenced by https://www.bestvacuum.com/ vacuum-cleaner-specifications, hereinafter “Best Vacuum,” of record.  

Regarding claim 2, Svoboda teaches the limitations of claim 1, as described above, but does not explicitly teach one of the particular volumetric flow rates at the associated power inputs recited in the claim.  
Kaffenberger also teaches a vacuum cleaning device comprising a nozzle with a motorized fan unit, where the volumetric airflow is greater than 15 l/s at a suction power of at least 10 W ([0009] and claim 1).  Although Kaffenberger teaches suction power and not electrical power, Best Vacuum teaches that “an air watt [suction power] comes to 0.9983 watt [electrical power] or just about the same as an ordinary watt [of electrical power], see Air Watts paragraph.  
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to design and configure the motorized fan and associated components of the device of Svoboda, such as ducts, housings, and hose, according to a particular application and need, including a configuration which corresponded to the performance taught by Kaffenberger to produce the predictable result of vacuuming a surface.     

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Svoboda, as applied to claim 1, and further in view of Redlin (US 7,323,022, hereinafter “Redlin”), of record.  

Regarding claims 4-5, Svoboda teaches the limitations of claim 1, as described above, but does not explicitly teach that the suction tube has a diameter in a range from 25 mm to 50 mm or a length in a range from 500 mm to 2500 mm or that the suction hose has a diameter in a range from 25 mm to 50 mm or a length in a range from 1000 mm to 2500 mm.  Redlin also teaches a vacuum cleaning device comprising a filter and hose, and teaches a skilled artisan would find it obvious to select hose diameter and length according to need, describing: “the effective length and diameter of the hose can vary depending upon the nature of the materials to be vacuumed into the machine” and “[a]s will be readily apparent to the skilled artisan, other diameters and/or lengths of hose could be adapted for use in the subject invention depending on which is most suitable for its intended use,” col 4, lines 32-44.  As taught by Redlin, it would have been obvious to one of ordinary skill to select suitable tube and hose diameters and hose length according to the particular application of the device, including diameters or lengths that were in the claimed size ranges.  

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Svoboda, as applied to claim 1.  
Regarding claims 7 and 18, Svoboda teaches the limitations of claim 1, as described above, but does not explicitly teach the vacuum cleaner comprises a blow-out filter comprising an area of at least 800 cm2.  
Chmura is also concerned with a vacuum cleaning with a remote floor nozzle and a dust collector arrangement, and further teaches a blow-out filter 42 (Fig 2, col 5, para 1) that further filters the collected air before it leaves the dust collector arrangement into the surrounding air.  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Svoboda, by incorporating the secondary, or blow-out filter of Chmura at an exhaust end of the air flow path to provide a final filtering of the collected air, to provide cleaner air to the surrounding space.  
With regard to the particular size of the filter, one of ordinary skill would have found it obvious to configure the blow-out filter based on the capacity and airflow of the device, including sizes that comprised an area of at least 800 cm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 (II-B)   Additionally, Redlin also teaches a vacuum device comprising a filter and explains: “those with skill in the art are able to determine the correct filter size and materials necessary to optimize its operation depending upon the level of filtration desired for the exhausting air, and depending on the type of debris contemplated to be vacuumed,” col 6, lines 20-25.  As taught by Redlin, a skilled artisan would find it obvious to select filter size based on the particular application and performance, including sizes in the claimed range.     





Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Svoboda, as applied to claim 1.  

Regarding claim 9, Svoboda teaches the limitations of claim 1, as described above, but does not explicitly teach that the vacuum cleaner comprises a filter bag comprising a flat bag or a disposable bag.  
However, a skilled artisan would understand the bag of Figure 1, when in use, would define a flat upper surface, i.e. a flat bag.  Additionally, one of ordinary skill would further understand the bag 12 to define a flat bag when deflated and collapsed [0042-44].


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Svoboda, as applied to claims 8-9, and further in view of Redlin (US 7,323,022, hereinafter “Redlin”), of record.  

Regarding claims 10 and 19, Svoboda teaches the limitations of claims 8-9, as described above, but does not explicitly teach that the vacuum cleaner comprises a filter bag comprises a nonwoven or a nonwoven fabric, or that the vacuum cleaner comprises a filter area of at least 800 cm2.  
With regard to the particular size of the filter bag, one of ordinary skill would have found it obvious to configure the filter bag based on the capacity and airflow of the device, including sizes of the filter bag that comprised an area of at least 800 cm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 (II-B)   Additionally, Redlin also teaches a vacuum device comprising a filter and explains: “those with skill in the art are able to determine the correct filter size and materials necessary to optimize its operation depending upon the level of filtration desired for the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paxton (US 2008/0313827) teaches a cleaning device generally consistent with the claimed invention, particularly with respect to the motor, nozzle and collection chamber.  Also, Becker (US 2,359,194) teaches a vacuum cleaner with a motor directly connected to a nozzle and could be modified by Madhat (US 2003/0131435) to provide wheels on the collection bag.  


Response to Arguments
Applicant’s arguments filed October 27, 2021 with respect to claims have been considered but are moot because the new ground of rejection relies on a new reference, Svoboda, as described above.         

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723